Opinion by
Keefe, J.
At the trial it was stipulated that the merchandise and issues herein are similar in all material respects to those involved in United States v. Somerset (33 C. C. P. A. 138, C. A. D. 328); that a quantity of liquor amounting to 10 percent or more of the total contents of barrel No. 2364 was lost in transit from the port of exportation to the port of destination, due to breakage, leakage, or damage; and that said loss appears from the gauger’s return verified by a timely affidavit of the importer. In accordance therewith it was held that an allowance should have been made for the loss appearing upon the gauger’s return as verified by the affidavit of the importer. The protest was sustained to this extent.